Citation Nr: 0916689	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-16 562	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for degenerative disc disease (DDD) of the cervical spine.  

2.  Entitlement to a disability rating higher than 20 percent 
for DDD of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 
1975, and from February 1977 to June 1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision, in which 
the RO, among other things, denied increased ratings for the 
Veteran's service-connected lumbar and cervical spine 
disabilities.  The Veteran filed a notice of disagreement 
(NOD) in July 2005, and the RO issued a statement of the case 
(SOC) in April 2006.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
May 2006.

The Board notes that the Veteran submitted additional 
evidence, consisting primarily of medical records, after the 
April 2006 SOC.  That evidence includes some duplicate copies 
of evidence already of record, as well as records that are 
not pertinent to either issue on appeal.  The Veteran has 
submitted a waiver of his right to initial RO consideration 
of the most recently submitted evidence (received in April 
2008), and the RO also included a waiver regarding this 
evidence in written argument dated in November 2008.  Other 
evidence, submitted prior to April 2008, does not include a 
waiver.  However, while pertinent to this appeal, such 
evidence pertains to the lumbar spine claim (addressed in the 
Board's remand, below), and is not pertinent to the matter of 
an increased rating for the cervical spine, decided here.  

The Board also notes that a portion of the evidence submitted 
by the Veteran was received more than 90 days after the 
appeal was certified to the Board.  However, the Veteran's 
representative filed a motion, dated November 10, 2008, 
indicating that the evidence was not readily available prior 
to the date of certification.  A review of the evidence 
pertinent to this appeal supports the representative's 
assertion.  The dates on the evidence pertinent to this 
appeal show that it was not in existence prior to 
certification of the appeal to the Board.  While some 
evidence is dated prior to expiration of the 90 day period, 
such evidence pertains to other issues not on appeal.  
Accordingly, as good cause for the untimely submission of 
evidence is shown, the Board accepts the evidence for 
consideration in the appeal.  See 38 C.F.R. § 20.1304(b)(1) 
(2008).

The Board's decision granting a 30 percent rating for DDD of 
the cervical spine is set forth below.  The matter of a 
rating higher than 20 percent for DDD of the lumbar spine is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in the 
December 2004 claim, the Veteran also asserted his 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
Such a claim has not  been adjudicated, and, as explained 
below, is not now before the Board.

According to the VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
upon the disability or disabilities which are the subject of 
the increased rating claim.  VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2008).  
Consideration of a TDIU in this case would necessarily 
involve consideration of the Veteran's other service-
connected disabilities (peripheral vascular disease, right 
knee disability, left knee disability, chest wall injury, 
frost bite residuals, headaches, rhinitis, and disability 
manifested by nausea and diarrhea), which are not here on 
appeal.  Under these circumstances, the matter of a TDIU 
Therefore, based on the VA General Counsel Opinion referred 
to above, this matter is not properly before the Board, and 
is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Pertinent to the December 17, 2004 claim for increase, 
the evidence reflects that the Veteran's DDD of the cervical 
spine has been manifested by motion of the cervical spine 
that is limited to 5 degrees of forward flexion; the 
disability has not resulted in incapacitating episodes nor is  
shown to involve any compensable upper extremity neurological 
impairment.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but not higher, for DDD 
of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 4.71, 
4.71a, General Rating Formula for renumbered Diagnostic Codes 
5235-5243 (2004-2008), and Formula for Rating Intervertebral 
Disc Syndrome (IVDS) Based on Incapacitating Episodes (as in 
effect since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim decided 
here as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter specifically informed 
the Veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The June 2005 
RO rating decision reflects the initial adjudication of the 
claim after issuance of the December 2004 letter.  A March 
2006 letter provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2006 letter, and opportunity for the 
Veteran to respond, the April 2006 SOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the December 2004 notice letter, which informed 
the Veteran of the information and evidence necessary to 
substantiate his claim for an increased rating, read together 
with the March 2006 letter, which explained how disability 
ratings are determined, and the August 2006 SOC, which 
included the pertinent rating criteria, satisfies the notice 
requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned letter is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for an increased rating.  In this regard, written 
argument received from the Veteran's representative in April 
2009 contains the pertinent rating criteria, including those 
pertinent to ratings in excess of the 30 percent granted 
here.  Moreover, in his July 2005 NOD, the Veteran discussed 
the impact of the disability on his employment.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vasquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
Veteran's statements, and those of his representative, the 
Board finds that, the record also indicates that the Veteran 
has demonstrated that he has actual knowledge of the 
information and evidence needed to establish an increased 
rating.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of April 2005 and 
April 2006 VA examinations.  Also of record and considered in 
connection with the appeal are various statements provided by 
the Veteran and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided,  at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt  
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, in a November 1997 rating decision, the RO 
granted service connection and assigned an initial 20 percent 
rating for DDD of the cervical spine, pursuant to former 
Diagnostic Code 5293.  In December 2004, the Veteran filed 
his current claim for an increased rating.  The June 2005 
rating decision continued the 20 rating for DDD of the 
cervical spine.  

Subsequent to the November 1997 grant of service connection, 
the criteria for rating spine disabilities were amended.  The 
amended criteria are set forth in a General Rating Formula 
for Diseases and Injuries of the Spine.  Effective September 
6, 2003, IVDS is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine (to 
include consideration of separate ratings for orthopedic and 
neurological manifestations), or under the Formula for Rating 
IVDS Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 20 percent rating is 
assignable for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is available where forward flexion of the 
cervical spine is 15 degrees or less; or, for favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is assignable for unfavorable ankylosis of the entire 
cervical spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  38 
C.F.R. § 4.71a, Note (2).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Note (2); Plate V.  




The Board notes that, in addition to applying schedular 
criteria, VA may consider granting a higher rating in cases 
in which the claimant experiences additional functional loss 
due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for a 30 percent rating have 
been met.

The report of a VA examination in April 2005 reflects that 
the Veteran had only 5 degrees of forward flexion of the 
cervical spine before motion became painful.  Extension was 
also measured to 5 degrees before onset of pain.  Left 
lateral flexion was 7 degrees, right lateral flexion was 5 
degrees, left rotation was 10 degrees, and right rotation was 
10 degrees.  Repetitive motion did not change the range of 
motion of the neck.  The examiner did not record range of 
motion beyond the point of onset of pain, and he described 
the Veteran's limitation of motion as "marked."  

The Veteran was afforded another VA examination in April 
2006.  The report of that examination reflects that the 
Veteran was able to flex forward to touch his chin to his 
chest.  However, the examiner did not report what portion of 
that range was pain-free.  In fact, it appears that most, if 
not all of the range was accompanied by pain.  The examiner 
noted that the Veteran guards the neck very rigidly when 
asked to move it.  Similar to the April 2005 findings, the 
Veteran could only extend his cervical spine to 5 degrees, 
and the examiner noted that the Veteran was really unwilling 
to do this, due to pain and stiffness, and that he required 
some coaching and prodding.  The Veteran was able to rotate 
and touch the chin to the left shoulder with minimal 
discomfort.  He complained of more pain when rotating 
laterally to touch the right shoulder.  He could laterally 
bend about 15 degrees in either direction.  However, he 
complained of pain while doing so, and stopped because of the 
pain.  

Based on these findings, and in light of the criteria noted 
above, the Board finds that a 30 percent rating is warranted 
for the Veteran's DDD of the cervical spine.  While the April 
2006 examination report appears to indicate greater range of 
motion than does the April 2005 report, such motion is 
clearly associated with pain, and by the examiner's own 
account, was accomplished largely as a result of coaching and 
prodding.  As the April 2006 examiner failed to make any 
distinction between motion associated with pain, and motion 
not associated with pain, consistent with 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, the Board assigns less probative weight to 
that report, and considers the April 2005 report to have the 
highest probative value as to the Veteran's true level of 
impairment.  

While the criteria for a 30 percent rating are met in this 
case, the Board also finds that the criteria for a disability 
rating in excess of 30 percent for the Veteran's service-
connected DDD of the cervical spine have not been met at any 
time pertinent to the December 2004 claim for increased 
rating.  

As noted above, a 40 percent rating is assignable for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent rating is assignable for unfavorable ankylosis of the 
entire spine.  As defined under Note (5) of the General 
Rating Formula, unfavorable ankylosis is a condition in which 
the entire cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Here, the Veteran clearly retains some motion of the cervical 
spine that is without pain.  Moreover, the areas noted as 
without pain by the April 2005 examiner are in the neutral 
position for the neck, between 5 degrees of forward flexion 
and 5 degrees of extension.  In addition, the evidence does 
not demonstrate any of the symptomatology listed under Note 
(5).  The April 2005 examiner noted no postural abnormalities 
or fixed deformities.  In light of the demonstrated 
symptomatology, the General Rating Formula does not provide 
for a rating higher than 30 percent.

The Board notes that, in addition to DDD of the cervical 
spine, there is also evidence of arthritis, as shown in the 
April 2005 examination report.  However, service connection 
has not been granted for arthritis. In any event, the Board 
emphasizes that the provisions of Diagnostic Code 5003 do not 
provide for a rating higher than that currently assigned, as 
arthritis would be evaluated on the basis of loss of motion, 
which is the basis for the current  rating.  

As regards the factors addressed in DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45, as indicated above, the Board's award of a 
30 percent rating for DDD is based, at least in part, on 
consideration of the aforementioned factors, and the Board 
finds that the 30 percent rating adequately compensates the 
Veteran for the extent of his functional loss due to pain and 
other factors noted above.  Hence, consideration of 38 
U.S.C.A. §§ 4.40 and 4.45, and DeLuca, provide no basis for 
assignment of any higher rating.  

Under Note (1) of the General Rating Formula, VA must 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected DDD of the cervical 
spine.  However, such would not be the case here.  The extent 
of the Veteran's upper extremity neurological complaints 
appears to be an occasional sensation of numbness in his 
hands, as reported by the April 2005 examiner.  However, on 
neurological evaluation in April 2006, motor and sensory 
function of the upper extremities was found to be grossly 
normal.  The Veteran was able to perceive light touch in the 
ulnar distribution of the right and left hand and arm.  The 
Board also notes that service connection is in effect for 
frostbite residuals of the hands.  This disability is rated 
under a diagnostic code (7122) that specifically contemplates 
arthralgia, pain, and numbness.  Therefore, a separate 
compensable rating for the Veteran's complaints of numbness 
in the hands cannot be assigned without violating the anti-
pyramiding provisions of 38 C.F.R. § 4.14.

The Board has also considered whether the Veteran's service-
connected DDD of the cervical spine would warrant a higher 
rating if rated on the basis of incapacitating episodes.  
Under the Formula for Rating IVDS Based on Incapacitating 
Episodes a 20 percent rating requires incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months.  A 40 percent rating 
requires incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.  A 60 percent rating requires incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.

In this case, there are no references to incapacitating 
episodes associated with the cervical spine disability.  In 
fact, the April 2006 examiner explicitly found that there 
were no incapacitating episodes with bed rest ordered by a 
physician.  In light of the lack of evidence demonstrating 
any episodes requiring bed rest prescribed by a physician and 
treatment by a physician for DDD of the cervical spine, and 
indeed, in light of the lack any assertion on the part of the 
Veteran that the criteria for incapacitating episodes have 
been met, the Board finds that a rating under the Formula for 
Rating IVDS Based on Incapacitating Episodes would not allow 
for a rating higher than 30 percent.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to claim for increase, the disability under 
consideration has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the April 2006 SOC).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the 30 percent rating herein awarded), to 
result in repeated hospitalizations, to otherwise render 
inadequate application of the regular schedular standards.  
The Board acknowledges that the Veteran has submitted 
evidence showing that he was found to be disabled by his 
employer due to multiple medical conditions, including right 
upper extremity injury and lumbar degenerative changes; 
however, DDD of the cervical spine was not listed among them.  
In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of the cervical spine 
disability, pursuant to Hart, and  that a 30 percent but no 
higher rating for DDD of the cervical spine is warranted.  In 
reaching the decision to award a 30 percent rating, the Board 
has favorably applied the benefit-of- the-doubt doctrine, but 
finds that the preponderance is against assignment of any 
higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).


ORDER

A 30 percent rating for DDD of the cervical spine is granted, 
subject to the legal authority governing the payment of 
compensation benefits.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim remaining on appeal is warranted.

As noted in the introduction, the Veteran has submitted 
additional evidence pertinent to the matter of a higher 
rating for DDD of the lumbar spine that has not been 
considered by the RO.  Although the Veteran has submitted a 
waiver of his right to initial RO consideration of the most 
recently submitted evidence (received in April 2008), other 
evidence, submitted prior to April 2008, does not include a 
waiver.  This evidence must be considered by the agency of 
original jurisdiction for review and preparation of a 
supplemental SOC (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  See 38 C.F.R. § 20.1304(c) (2008).

In this appeal, the RO has not considered the additionally- 
submitted evidence, and the Veteran has not waived his right 
to preliminary review by the RO.  Waivers submitted by the 
Veteran and his representative refer only to the most 
recently submitted evidence and cannot be construed as a 
blanket waiver to include all evidence submitted after the 
SOC.  Hence, a remand for RO consideration of the additional 
evidence, in the first instance, is warranted.  

Also, the Board notes that neither the report of the April 
2005 VA examination, nor the report of the April 2006 VA 
examination includes range of motion findings specific to the 
thoracolumbar spine, as are required under the rating 
schedule.  It is unclear from the April 2006 examiner's use 
of the terms back and spine, or even the April 2005 
examiner's use of the term lower back, whether the 
appropriate spinal segments have been evaluated, i.e., 
combined thoracic and lumbar segments.  Under the General 
Rating Formula, ratings are based on range of motion of the 
thoracolumbar spine, even when the service-connected 
disability does not specifically include thoracic impairment.  
If in fact only the lumbar segments were measured in the 
April 2005 and April 2006 reports, this could significantly 
impact the reported range of motion.  

Moreover, as with the cervical spine, the Veteran has been 
granted service connection for peripheral vascular disease of 
the lower extremities.  However, in contrast with the 
cervical spine, there appears to be at least some evidence 
indicative of neurological impairment of the lower 
extremities associated with DDD of the lumbar spine.  An 
October 2006 private examination report addresses complaints 
of numbness in the lower extremities with objective 
confirmation of diminished vibratory sensation in the right 
foot.  The examiner opined that these symptoms "may be 
related to [the Veteran's] lumbar pathology."  While that 
comment is not sufficiently decisive to render a finding in 
this regard, it does raise a question requiring medical 
resolution. 

In light of the above, the Board finds that further medical 
development of the claim, to obtain range of motion findings 
encompassing the thoracolumbar spine, and a medical opinion 
to resolve whether the Veteran currently suffers from lower 
extremity neurological impairment that is attributable to his 
DDD of the lumbar spine, and, if so, the extent of such 
disability, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008). .

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic and neurological examinations, by  physician, at 
an appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, shall result in denial of the claim for 
increased rating.  See 38 C.F.R. § 3.655 (2008).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent to the Veteran by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain all outstanding pertinent 
records.  

The record reveals that the Veteran indicated that he 
receives treatment through the Fayetteville VA Medical Center 
(VAMC).  Only VA treatment records dated from January 13, 
2003 through July 12, 2005 have been associated with the 
claims file.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Fayetteville 
VAMC, following the procedures prescribed in 38 C.F.R. § 
3.159 (2007) as regards requesting records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
and to ensure that the record before each examiner is 
complete,  the RO should give the Veteran another opportunity 
to present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the Veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its notice meets the requirements 
of Dingess/Hartman, and Vazquez-Flores (each cited above).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for a rating in excess of 20 percent 
for DDD of the lumbar spine.  The RO's adjudication of the 
claim should include consideration of all evidence associated 
with the claims file since  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Fayetteville VAMC all outstanding 
pertinent records of evaluation and/or 
treatment  from July 12, 2005 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should explain the type 
of evidence that is his ultimate 
responsibility to submit. 

The RO should ensure that its notice 
meets the requirements of 
Dingess/Hartman, and Vazquez-Flores 
(cited to above).  The RO's letter should 
also clearly explain to the Veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period). 

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken. 

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA neurological and orthopedic 
examinations, by appropriate physicians 
at a VA medical facility.  The entire 
claims file must be made available to 
each physician designated to examine the 
Veteran, and each  examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (including X-rays) should be 
accomplished (with all results made 
available to the requesting physician(s) 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail,  Each physician 
should set forth all examination 
findings, along with the complete 
rationale for any opinion expressed, in a 
printed (typewritten) report.

Neurological examination - The physician 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the Veteran's DDD of the 
lumbar spine.  

The examiner should assess the severity 
of any neurological symptoms--
specifically, whether such symptoms are 
mild, moderate, moderately severe, or 
severe-and indicate whether such symptoms 
constitute separately ratable 
manifestations of lumbar spine 
disability.  The physician should 
distinguish symptoms attributable to the 
lumbar spine disability from those 
attributable to peripheral vascular 
disease (Raynaud's syndrome).  If such 
distinction is not possible, the 
physician should explain this conclusion.  

Orthopedic examination - The physician 
should conduct range of motion testing of 
the thoracolumbar spine (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  

The physician should render specific 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
thoracolumbar spine due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The physician should also indicate 
whether the Veteran has any ankylosis of 
the thoracolumbar spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable.

Considering all neurological and 
orthopedic examination findings, the 
examiner should also render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the Veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the 
Veteran has incapacitating episodes 
associated with his lumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) 
at least one week, but less than 2 weeks; 
(b) at least two weeks but less than 4 
weeks; (c) at least 4 weeks but less than 
6 weeks; or (d) at least 6 weeks.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the Veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the claim for a rating 
in excess of 20 percent for DDD of the 
lumbar spine.  If the Veteran fails, 
without good cause, to report to any 
scheduled examination(s), the RO should 
apply the provisions of 38 C.F.R. 
§ 3.566(b), as appropriate.  Otherwise , 
the RO should adjudicate the claim in 
light of all pertinent medical evidence 
(to include that received since the April 
2006 SOC) and legal authority (to include 
consideration of whether staged rating, 
pursuant to Hart (cited to above), is 
appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


